Case 1:19-cv-05219-AT-DCF Document 100 Filed 08/07/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CBI CAPITAL LLC,
Plaintiff-Counterclaim Defendant,
-against-

MIKE MULLEN and MIKE MULLEN ENERGY
EQUIPMENT RESOURCE, INC.,

Defendants-Counterclaim Plaintiff

 

MIKE MULLEN ENERGY EQUIPMENT
RESOURCE, INC.,

Third-Party Plaintiff,
-against-
EVAN CLAAR,

Third-Party Defendant

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 8/7/2020

 

19 Civ. $219 (AT)

ORDER

Having reviewed the parties’ pre-motion letters, ECF Nos. 97, 98, it is hereby

ORDERED that:

1. By September 11, 2020, Plaintiff shall file its motion for summary judgment;
2. By October 9, 2020, Defendant shall file his opposition to Plaintiff's motion for

summary judgment;

3. By October 23, 2020, Plaintiff shall file its reply, if any.

SO ORDERED.

Dated: August 7, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
